Citation Nr: 1633566	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of fractured coccyx.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to August 1971.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from January and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The January 2010 rating decision granted service connection for PTSD, assigning a 10 percent disability rating effective April 28, 2009.  The May 2010 rating decision continued a 10 percent disability rating for residuals of fractured coccyx. 

The Veteran also initiated an appeal of whether new and material evidence was received to reopen a claim for service connection for cellulitis of the right knee.  However, he did not perfect this appeal.  Rather, in an October 2011 substantive appeal to the Board (VA Form 9), he specifically limited the appeal to the issues of increased ratings for PTSD and residuals of coccyx fracture by checking box 9B and listing the issue of PTSD.  There is no indication that the Veteran or his representative were confused by the VA Form 9.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the appeal of whether new and material evidence was received to reopen a claim for service connection for cellulitis of the right knee is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran was most recently examined by VA for his service-connected PTSD in December 2009 and for residuals of coccyx fracture in February 2010.  There is evidence that his PTSD and residuals of coccyx fracture have increased in severity since that time.  In an October 2010 substantive appeal to the Board (VA Form 9), the Veteran asserted that he experienced incapacitating episodes related to his back (which the December 2010 VA examiner opined was more likely than not related to the service-connected residuals of fractured coccyx), lasting for a total duration of approximately one week, which did not allow him to perform normal household or outside activities.  In addition, the Veteran stated that a friend, who had been living in his house, died in June 2011 in his house.  The Veteran indicated that his friend and he entered the military together, and that his death contributed to the Veteran's depression and overall sadness.  Furthermore, the Veteran's representative asserted in a July 2016 Written Brief Presentation that new examinations are warranted to determine the current severity of the Veteran's PTSD and residuals of fracture of the coccyx.  Thus, due to evidence of worsening symptomatology, the Board finds new VA examinations are necessary.

On remand, updated VA treatment records should also be obtained.  VA has a duty to seek the additional records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from October 2011 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected PTSD.  The claims file should be reviewed by the examiner, and the examination report should note that review.  

All signs and symptoms of PTSD should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  

The examiner should also specifically describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.

3.  Schedule the Veteran for a VA examination to determine the current level of severity of the service-connected residuals of fractured coccyx, to include examination of the thoracolumbar spine.  The examiner must review the Veteran's claims file and explain the complete rationale for all opinions expressed and conclusions reached. 

The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




